Citation Nr: 0811312	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  95-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant served in the U.S. Marine Corps Reserves with 
verified active duty training from October 11, 1988 to March 
22, 1989, and from July 7, 1989 to July 21, 1989.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that denied service connection for Crohn's 
disease.

In February 1998 and June 2003, the Board remanded the case 
for further development.

In a July 2005 decision, the Board denied the appellant's 
claim, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In May 2007, the 
appellant, through his attorney, and the Secretary of 
Veterans Affairs submitted a Joint Motion to Vacate in Part 
and Remand.  In a May 2007 Order, the Court granted the 
motion, vacated the July 2005 Board decision, and remanded 
the case to the Board.

In July 2007, the Board again remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for appellate 
review. 


FINDING OF FACT

The appellant's Crohn's disease was not manifested during a 
period of active duty for training and is not shown to be 
otherwise related to the appellant's military service.




CONCLUSION OF LAW

The criteria for establishing service connection for Crohn's 
disease are not met.  38 U.S.C.A. §§ 101(24), 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6(a), 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 



A review of the record reveals the appellant was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in July 1994.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the appellant receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
appellant supplemental statements of the case (SSOCs) in 
February 2005 and November 2007, following the VCAA notice 
compliance actions in October 2003 and September 2007.  The 
appellant was provided every opportunity to submit evidence 
and argument in support of his claim, and to respond to the 
notices.  In December 2007, the appellant's attorney 
requested a copy of a September 2007 VA medical opinion and 
advised the RO that he would respond to the November 2007 
SSOC after reviewing this material.  The record shows that 
the attorney was provided a copy of the medical opinion in 
December 2007, however, no response has been received.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the appellant was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the September 2007 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the appellant received Dingess notice in 
September 2007, including as it relates to the downstream 
disability rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The Board's 
development action and subsequent remand of this case, 
described in the Introduction above, were calculated to 
furnish additional evidence pertinent to the claim.  The 
evidence of record includes service medical and personnel 
records and VA and private treatment records, as well as VA 
compensation examination reports, a VA examination addendum, 
and records from the Social Security Administration.  The 
appellant and his representative have not identified any 
existing and unobtained evidence.

Factual Background

The appellant contends that he developed Crohn's disease as a 
result of unsanitary field conditions he experienced during a 
training exercise in July 1990.

The appellant has verified active duty for training from 
October 11, 1988 to March 22, 1989, and active duty for 
training was also verified from copies of pay records from 
July 8, 1989 to July 21, 1989.  Although pay records also 
verify the appellant received drill pay for the period from 
July 7, 1990 to July 21, 1991, an accompanying February 2003 
letter from the defense finance and accounting service, notes 
that the drill pay was given in advance and was offset 
against drill pay earned in August 1990.

Service treatment records show that the appellant complained 
of constipation of 4 days' duration in October 1988 and 
reportedly had similar problems in the past.  He was assessed 
with progressive constipation.  A July 1989 treatment record 
shows he complained of nausea, vomiting and malaise.  The 
assessment was gastroenteritis, ingestion of an unpalatable 
substance, possible ulcer.

The appellant submitted photocopies of notes dating from July 
23, 1990 to August 24, 1990, indicating that he was in any 
accident on July 24, 1990 and would not be working that date.  
Notes dated on August 2nd and 15th show that he called in sick 
those dates and an August 21st note indicates that he was 
being admitted to a private hospital.

The appellant also submitted a copy of a July 1990 joint 
letter to Commander of the hospital at Nellis Air Force Base 
from the officer in charge of the appellant's U.S. Marine 
Corp unit, indicating that the appellant was involved in a 
field training exercise when he first manifested symptoms of 
what was later diagnosed as an acute lumbar sacral strain.  
The officer in charge indicated that the condition was 
incurred in the line of duty and requested the appellant be 
treated for such.

Private hospital records, dating from August to October 1990, 
show the appellant was hospitalized in mid-August 1990 
because of an inability to keep down his medications.  Prior 
to his admission, he had sought treatment for dull epigastric 
pain, nausea associated with eating, and watery diarrhea.  He 
stated that he had had these symptoms for 3 weeks prior to 
his seeking treatment.  He was initially assessed with 
inflammatory bowel disease.  A gastrointestinal second 
medical opinion notes that the appellant's symptoms started a 
day after his return from Camp Pendleton.  The examiner noted 
that a colonoscopy revealed some deep ulceration and cobble 
stoning of the colon that grossly resembled Crohn's disease.  
The examiner opined that the appellant had some form of 
infectious colitis, suggestive of Crohn's disease.  That same 
month the appellant underwent a fiber optic colonoscopy to 
the cecum with biopsies.  The operative report shows a 
diagnosis of inflammatory bowel disease, questionably Crohn's 
disease.  In September 1990, the appellant was again admitted 
for treatment of ulcerative colitis and a staph infection.

His service medical records also show that the appellant 
indicated that he was currently recovering from ulcerative 
colitis, possibly Crohn's disease, in a January 1991 report 
of medical history.  He also indicated that he had stomach or 
intestinal trouble with recent gain or loss of weight.  The 
accompanying physical examination report shows that clinical 
evaluation of the appellant's abdomen and viscera was normal.  
The examination report further notes a July 1990 onset of 
ulcerative colitis for which he was hospitalized.

Private hospital records indicate that the appellant again 
underwent a colonoscopy with biopsy in March 1991.  The 
postoperative diagnosis was probable Crohn's disease.

An October 1991 letter to the appellant's commanding officer 
in the Marine Reserves unit from his treating 
gastroenterologist indicates that the appellant was being 
treated for intractable inflammatory bowel disease with 
intensive medical management and that his workload needed to 
be reduced.

A January 1992 private operative report shows the appellant 
again underwent colonoscopy with biopsy.  The postoperative 
diagnosis was Crohn's colitis.

In November 1993, the appellant underwent VA gastrointestinal 
examination.  At that time he gave a history of having 
developed abdominal pain, diarrhea and a fever in July 1990.  
He was hospitalized for 1-1/2 months for diagnosed Crohn's 
disease.  He lost approximately 50 pounds during this period 
and was treated with IV steroids.  He reported he regained 
weight and strength after his discharge and was treated with 
Prednisone intermittently to control his diarrhea and fevers.  
At the time of the examination he had 1 to 2 bowel movements 
a day that were well-formed.  Examination revealed that the 
appellant appeared obese and that his abdominal and rectal 
examinations were unremarkable.  The diagnoses included 
history of Crohn's disease, controlled with chronic steroid 
treatment.

VA treatment records, dating from November 1994 to August 
1995, show the appellant underwent an 
esophgogastroduodenoscopy in January 1995 after complaining 
of dyspepsia and dysphagia.  The endoscopy report shows 
impressions of moderately severe esophagitis, Schatzki's ring 
and hiatal hernia.  The treatment records during this period 
note the appellant's history of Crohn's disease.  In May and 
June 1995, the appellant was treated for diagnosed flare-up 
of Crohn's disease.

During his August 1995 personal hearing, the appellant 
testified that prior to the summer of 1990, he had no history 
of Crohn's disease or any symptoms associated with the 
disease.  He testified that he began to feel ill at the end 
of his active duty training that summer and that he had been 
overexposed to the sun and large numbers of flies during his 
drill.  He believed that he developed Crohn's disease as a 
result of the exposures during active duty training.  He 
testified that his physicians did not really know what caused 
Crohn's disease.  During his training at Camp Pendleton, he 
reported that his side hurt and that he did not report any 
intestinal problems.

VA treatment records, dating from December 1995 to February 
2002 show ongoing treatment, primarily for disabilities 
unrelated to the appellant's diagnosed Crohn's disease.  Most 
treatment records indicate that the appellant's Crohn's 
disease was asymptomatic and had been in remission since 
1996. December 2001 and January 2002 treatment records note 
the appellant's complaints of constipation.  The treatment 
records also repeatedly note that he refused diagnostic 
studies to evaluate the disability.

A March 2002 Social Security Administration disability 
determination shows the appellant was awarded benefits due to 
a psychiatric disability exclusively.

An April 2003 VA gastrointestinal examination report notes 
that the appellant was evaluated to ascertain whether he had 
a diagnosis of Crohn's disease or another disease.  He stated 
that he had previously been diagnosed with Crohn's disease, 
but that the diagnosis was later changed to ulcerative 
colitis.  He had also been previously advised to discontinue 
milk consumption, with subsequent resolution of symptoms.  At 
the time of the examination, his only complaints were 
constipation (which he believed was secondary to his 
prescribed medication) and occasional blood in his stool.  
The examiner reviewed the appellant's claims file.  The 
diagnosis was inflammatory bowel disease.  The examiner 
opined that it was unclear whether the appellant had 
ulcerative colitis or Crohn's disease and that he would 
benefit from endoscopic evaluation (which he declined at that 
time).  He was asymptomatic at the time of the examination, 
but it was noted that his diagnosed psychiatric disorder 
might be a hindrance in diagnosing his gastrointestinal 
disorder.

A March 2004 VA examination report notes that the appellant's 
claims files had been reviewed.  At the time of the 
examination he complained of episodes of diarrhea and 
significant episodes of constipation.  He attributed his 
episodes of constipation to medications he had been 
prescribed.  The examiner noted that the appellant had an 
underlying diagnosis of Crohn's disease based on a 
colonoscopy conducted 14 years before, with no evidence of 
active dysfunction.  There was also no evidence of active 
irritable bowel syndrome or irritable bowel disease secondary 
to Crohn's disease.  There was occasional reactive irritable 
bowel to milk, more likely than not secondary to lactose 
intolerance and constipation secondary to complication from 
the appellant's prescribed medications.  The examiner opined 
that there was no evidence of a currently active Crohn's 
disease or of any currently active gastrointestinal 
dysfunction that was directly related to or directly 
resultant from the active duty training in 1988 and 1989.  
The examiner further opined that the current bowel 
dysfunctions appeared much more likely than not to be dietary 
related, medication related, and related to the 
gastroesophageal reflux dysfunction that developed 
subsequently.

In January 2005, the physician who conducted the appellant's 
March 2004 VA examination, again reviewed his claims files 
and noted that Crohn's disease can be quiescent for years.  
Because the appellant had a confirmed diagnosis of Crohn's 
disease in 1990, the examiner opined that it was as likely as 
not that he currently had Crohn's disease and that there was 
some underlying, asymptomatic, nonfunctionally impairing 
inflammatory bowel disease.  However, there were no ongoing 
symptoms of Crohn's disease.  After reviewing the medical 
evidence of record, the examiner further opined that it was 
more likely than not that the appellant had experienced 
precursors of the disease over several years prior to the 
major acute episode in August 1990, and that the extent of 
the pathology evidenced in August 1990 was such that it would 
not have had a very rapid development or onset.  The amount 
of inflammation could not have developed in a very brief time 
period, such as two weeks.

In a September 2007 addendum, the January 2005 VA examiner 
indicated that the only current known documented 
gastrointestinal disorder the appellant had was inflammatory 
esophagitis that appeared to be related to his hiatal hernia 
and gastroesophageal reflux.  The examiner noted that the 
most recent study was in 1995 and documented a disease 
process in the esophagus that was very typical of reflux 
esophagitis.  It was noted that the appellant had repeatedly 
declined requests to have a colonoscopy or further studies 
done.  The examiner commented that without studies there was 
no way to determine if there was an active disease anywhere 
inside the colon.  The examiner found notable, however, that 
the appellant did not appear to have any significant symptoms 
at the present time and that any symptoms discussed in the 
record appeared to have been answered by a lactose 
hypersensitivity.  

The examiner opined that, despite the fact that the appellant 
was treated for constipation and diarrhea during his active 
training periods, there was no evidence of a chronic 
inflammatory bowel disease having an onset or any significant 
indentifiably associated manifestation during the training 
periods from October 11, 1988 to March 22, 1989, and from 
July 7, 1989 to July 21, 1989.  The examiner noted that the 
appellant's episodes of constipation did not appear related 
to the upper gastrointestinal dysfunction and would not be 
expected to related to Crohn's disease or an ulcerative 
colitis disease.  

Finally, the examiner opined that there was no evidence the 
appellant had a current gastrointestinal disorder that was 
related to any incident or event during his active periods.  
The only current known active disease was his 
gastrointestinal reflux which did not become active until 
more than 10 years after his active training periods.  

Pertinent Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated 
during active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Veteran status is the first element required for a claim for 
disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).  A "veteran" is a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes 
or by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).



Analysis

Initial matter

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's May 2007 Order which vacated the 
Board's July 2005 decision that denied service connection for 
Crohn's disease and remanded the case to the Board for 
appropriate action consistent with the matters raised in the 
Joint Motion for Remand.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

However, the Board notes that neither the May 2007 Joint 
Motion for Remand nor the Court's subsequent Order identified 
any flaw in the July 2005 decision other than the Board's 
failure to ensure compliance with its June 2003 remand order.  
Specifically, the parties noted that the January 2005 VA 
examiner did not answer the questions listed in the Board's 
June 2003 remand instructions.  In a September 2007 addendum, 
the January 2005 VA examiner addressed the questions as posed 
in the June 2003 remand.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]; Cerullo v. Derwinski, 1 Vet. App. 295, 200 
(1991) [one reason advanced by Court for statutory 
interpretation was that it would "help[ ] prevent the wasting 
of judicial time and resources"].  The Board is confident 
that if there were other substantive errors in the Board's 
prior decision this would have been brought to the Board's 
attention by the Court for the sake of judicial economy.

Discussion

Regarding the first Hickson element, current disability, the 
Board acknowledges that the most recent VA examination 
conducted in January 2005 indicated that the appellant 
exhibited no ongoing symptoms of Crohn's disease.  However, 
the VA examiner noted that given the confirmed diagnosis of 
Crohn's disease in 1990-91 it was as likely as not that there 
was some underlying "asymptomatic, nonfunctionally impairing 
inflammatory bowel disease" or some residual of Crohn's 
disease at the present.  Accordingly, the Board finds that 
Hickson element (1) has been satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the service treatment records fail to reveal the 
incurrence of any disease or injury associated with Crohn's 
disease during ACDUTRA.  Although the appellant complained of 
constipation and of diarrhea on two separate occasions, these 
symptoms were not linked to his development of Crohn's 
disease more than a year later.  Accordingly, Hickson element 
(2) has not been met.

With respect to element (3), medical nexus, there is no 
competent medical evidence of record which establishes or 
even suggests that the appellant has any gastrointestinal 
disorder, including Crohn's disease that is related to his 
military service.  As noted above, the January 2005 VA 
examiner, in a September 2007 addendum, opined that the 
appellant's only current gastrointestinal disability, 
inflammatory esophagitis, appeared related to his hiatal 
hernia and gastroesophageal reflux, not his military service.  
The examiner pointed out that any symptoms noted in the VA 
records were attributable to a lactose hypersensitivity.  The 
examiner further opined that there was no evidence of a 
chronic inflammatory bowel disease having an onset or any 
significant indentifiably associated manifestation during the 
training periods from October 11, 1988 to March 22, 1989, and 
from July 7, 1989 to July 21, 1989.  The examiner explained 
that the appellant's episodes of constipation in service 
would not be expected to related to Crohn's disease or an 
ulcerative colitis disease.  Finally, the examiner opined 
that there was no evidence the appellant had a current 
gastrointestinal disorder that was related to any incident or 
event during his active periods.  He noted that the 
appellant's gastrointestinal reflux did not become active 
until more than 10 years after his active training periods.  
There has been no medical opinion offered in response to 
contradict this medical conclusion against service 
connection.

Therefore, the only evidence in support of the appellant's 
claim is his statements.  However, it is now well established 
that his lay statement on medical matters, such as etiology, 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons without 
medical training are not competent to offer opinions on 
medical matters such as diagnosis or etiology); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The determinative question presented in this case, i.e. the 
relationship, if any, between any gastrointestinal disorder 
the appellant has, including Crohn's disease, and his periods 
of active duty for training is entirely medical in nature.  
Just as the appellant himself is not competent to offer 
medical opinions concerning such relationship, the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only competent medical evidence of 
record, the September 2007 VA examination addendum, is 
clearly against the veteran's claim.  The appellant has 
submitted no competent medical evidence in support of his 
claim, despite being specifically requested to do so.  See 
the October 2003 and February 2005 VCAA letters.

In summary, the preponderance of the evidence is against the 
appellant's claim for service connection for Crohn's disease.  
And since the preponderance of the evidence is against his 
claim, there is no reasonable doubt concerning this to 
resolve in his favor.  See, e.g., Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).




ORDER

Entitlement to service connection for Crohn's disease is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


